United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0680
Issued: June 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 6, 2017 appellant, through counsel, filed a timely appeal from a
December 27, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish left carpal tunnel
syndrome causally related to factors of her federal employment.
FACTUAL HISTORY
On November 6, 2015 appellant, then a 48-year-old food service worker, filed an
occupational disease claim (Form CA-2) for left carpal tunnel syndrome.3 She first became
aware of her condition on February 12, 2013. However, it was not until July 14, 2015 that
appellant realized the condition was employment related. On her Form CA-2, appellant omitted
any description of the particular employment activity/activities she believed either caused or
contributed to her left carpal tunnel syndrome. The employing establishment represented that
appellant continued to work, albeit in a light-duty capacity.
OWCP received September 1 and 14, 2015 records from the employing establishment’s
occupational health unit where appellant was seen for left hand complaints and initially advised
not to use her left hand until further evaluation and diagnosis. The occupational health unit
records are unsigned.
OWCP also received a September 8, 2015 “Disability Certificate” from Howard
University’s Orthopedics and Rehabilitative Services.4 The document indicated that appellant
had been a patient there since 2003. The certificate included the diagnoses of cervical and
lumbar disc herniation, with neck and back pain, carpal tunnel syndrome, and trigger finger.
Appellant had been totally incapacitated, but had sufficiently recovered such that she could
perform light-duty work, effective September 14, 2015. Appellant’s work restrictions included a
five-pound lifting limitation and she was advised to reduce the frequency of repetitive hand
action/movements.
In a December 14, 2015 claim development letter, OWCP informed appellant that the
documentation received to date, both factual and medical evidence, was insufficient to establish
entitlement to FECA benefits. It afforded appellant at least 30 days to submit a detailed factual
statement regarding her implicated employment activities, as well as a narrative medical report
that included, among other things, a specific diagnosis and a discussion regarding the etiology of
any diagnosed conditions.
In a January 6, 2016 narrative statement, appellant indicated that as of November 23,
2015 she continuously engaged in repetitive motion(s) to complete her assigned duties, which
included stacking supplies for the steam line, lifting and repositioning materials, preparing meats
and vegetables for the deli, and lifting/repositioning metal food containers. Additional duties
3

Appellant has an accepted occupational disease claim for right carpal tunnel syndrome, which arose on or about
June 10, 2013 (OWCP File No. xxxxxx156). She was also injured in a July 7, 1998 work-related fall, which OWCP
accepted for cervical and lumbar sprains, post-traumatic headache, and left forearm bruise/contusion (OWCP File
No. xxxxxx966). Appellant initially filed the current left CTS claim as a recurrence (Form CA-2a) of her July 7,
1998 employment injury.
4

The certificate bears no signature, signature stamp, or signature block.

2

included stocking clear trays, labeling Grab-Go foods, sanitizing the coffee area, refilling coffee
containers, and providing supplies for the coffee area. Appellant explained that continuous
lifting and repositioning of equipment and supplies caused a lot of stress on both hands. She also
indicated that she had been diagnosed with diabetes, but this condition was under control.
OWCP received a May 13, 2015 left upper extremity electromyography and nerve
conduction velocity (EMG/NCV) study, which revealed mild carpal tunnel syndrome with no
evidence of axonapathy.
OWCP also received another disability certificate from Howard University’s Orthopedics
and Rehabilitative Services. This one, dated November 23, 2015, was electronically signed by
Dr. Janaki Kalyanam, a Board-certified physiatrist. Dr. Kalyanam noted that appellant had been
under her care since 2003. She also noted that appellant was recently evaluated in 2015 and
diagnosed with bilateral carpal tunnel syndrome. Dr. Kalyanam reiterated the diagnosis of
bilateral carpal tunnel syndrome, and recommended that appellant continue with occupational
therapy, twice weekly.
In a February 17, 2016 decision, OWCP denied appellant’s claim, as the evidence of
record failed to establish fact of injury. It explained that the medical evidence did not contain a
diagnosis and also did not establish that the diagnosed condition was causally related to the
accepted employment factors.
Counsel timely requested an oral hearing before a representative of OWCP’s Branch of
Hearings and Review, which was held on October 13, 2016. During the telephonic hearing,
OWCP’s hearing representative noted that appellant’s accepted claims included a 1998 neck and
low back injury, and right carpal tunnel syndrome, which arose in 2013. Appellant testified
during the hearing and the record was kept open for at least 30 days post-hearing in order for
appellant to submit additional medical evidence.
OWCP subsequently received a November 3, 2016 report from Dr. Kalyanam, who
diagnosed bilateral carpal tunnel syndrome, decreased activity tolerance, paresthesias in the left
hand, and left wrist pain. Dr. Kalyanam noted that appellant had been a patient of hers since
2003 due to a work injury sustained from a fall, and episodically for exacerbation or reinjury at
work since 2013 for bilateral carpal tunnel syndrome, which was confirmed by electrodiagnostic
studies. She asserted that appellant had reported symptom exacerbation with increased activity
and repetitive movements. Appellant’s current hand complaints included pain, stiffness, weak
grasp, difficulty opening jars, and numbness.
By decision dated December 27, 2016, the hearing representative affirmed OWCP’s
February 17, 2016 denial of appellant’s occupational disease claim, finding that appellant had
not provided sufficient medical evidence of an employment-related condition to establish her
claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,

3

including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
In an occupational disease claim, for a claimant to establish that an injury was sustained
in the performance of duty he or she must submit: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
To establish causal relationship between the condition, as well as any attendant disability
claimed, and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such causal
relationship.7 The opinion of the physician must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.8
A medical report should bear the physician’s signature or signature stamp.9 OWCP may
require an original signature on the report.10
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.11

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
6

Victor J. Woodhams, supra note 5.

7

See C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

20 C.F.R. § 10.331(a).

10

Id.

11

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

4

Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.12
ANALYSIS
Appellant claimed that her duties as a food service worker either caused or contributed to
her diagnosed left carpal tunnel syndrome.13 The Board finds that appellant did not meet her
burden of proof to establish that the implicated employment factors either caused or contributed
to her diagnosed left carpal tunnel syndrome.
Appellant identified the factors of her federal employment that she believed caused her
left hand/wrist condition, which included stacking supplies, lifting and repositioning materials,
preparing meats and vegetables for the deli, stocking clear trays, labeling Grab-Go foods,
sanitizing the coffee area, refilling coffee containers, and providing supplies for the coffee area.
She explained that continuous lifting and repositioning of equipment and supplies caused a lot of
stress on both of her hands. However, in order to establish that she sustained an employmentrelated injury, appellant must submit rationalized medical evidence, which explains how her
medical condition was caused or aggravated by the implicated employment factors.14
The May 13, 2015 left upper extremity EMG/NCV study confirmed the diagnosis of mild
carpal tunnel syndrome; however, the electrodiagnostic study did not address the etiology of
appellant’s left hand/wrist condition. As such, the evidence is not probative on the issue of
causal relationship.15
With respect to the September 1 and 14, 2015 employing establishment occupational
health unit records, the Board notes that these were unsigned and did not specifically address the
cause of appellant’s left hand/wrist complaints. Also, the September 8, 2015 disability slip from
Howard University’s Orthopedics and Rehabilitative Services is similarly unsigned, and the
author did not specifically address the cause of appellant’s diagnosed conditions, which included
carpal tunnel syndrome. Consequently, the above-noted evidence is insufficient to satisfy
appellant’s burden of proof with respect to causal relationship.16
Dr. Kalyanam found on November 23, 2015 that electrodiagnostic testing of the left
upper extremity revealed mild carpal tunnel syndrome with no evidence of axonapathy. She
12

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).
13

Appellant’s personal belief that employment activities either caused or contributed to her condition is
insufficient, by itself, to establish causal relationship. 20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426,
440 (2004).
14

See A.C., Docket No. 08-1453 (issued November 18, 2008).

15

See T.C., Docket No. 16-1652 (issued May 9, 2017); G.G., Docket No. 16-0907 (issued March 20, 2017).

16

See supra notes 7-10.

5

indicated that appellant had been under her care since 2003 due to a work injury sustained from a
fall and episodically for exacerbation or reinjury at work since 2013 for her diagnosis of bilateral
carpal tunnel syndrome. On November 3, 2016 Dr. Kalyanam diagnosed carpal tunnel syndrome
of the left wrist and paresthesias in the left hand. She asserted that appellant had reported
symptomatic exacerbation with increased activity and repetitive movements, including pain,
stiffness, weak grasp, difficulty opening jars, and numbness. However, Dr. Kalyanam failed to
provide a rationalized opinion explaining how factors of appellant’s federal employment, such as
repetitive motions required to stack supplies, lift and reposition materials, prepare meats and
vegetables, stock trays, label Grab-Go foods, sanitize coffee areas, and refill coffee containers at
work, caused or aggravated her left carpal tunnel syndrome. She noted that appellant’s condition
occurred while she was at work, but such generalized statements do not establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how her physical activity at work actually caused or aggravated the
diagnosed condition.17 As such, the Board finds that Dr. Kalyanam’s reports are insufficient to
establish that appellant’s condition was either caused or aggravated by factors of her federal
employment.
As appellant has not submitted rationalized medical evidence to support her allegation
that she sustained an injury causally related to her duties as a food service worker, she failed to
meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left carpal
tunnel syndrome causally related to factors of her federal employment.

17

See K.W., Docket No. 10-98 (issued September 10, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the December 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

